                                             Case 5:19-cv-07938-BLF Document 24 Filed 10/27/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9                             NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                           JESSE LUCUS,
                                  11                                                      Case No. 19-07938 BLF (PR)
                                                         Plaintiff,
                                  12                                                      ORDER DENYING MOTION AS
Northern District of California




                                                   v.                                     UNNECESSARY
 United States District Court




                                  13

                                  14       CRAIG KOENIG, et al.,
                                  15                     Defendants.
                                                                                          (Docket No. 23)
                                  16

                                  17

                                  18            Plaintiff,1 a former California inmate who has been paroled, filed the instant pro se
                                  19   civil rights action pursuant to 42 U.S.C. § 1983 against CDCR officials and employees at
                                  20   the Correctional Training Facility (“CTF”) where he was formerly incarcerated. The
                                  21   amended complaint is the operative complaint in this matter. Dkt. No. 15. This matter is
                                  22   proceeding solely on the cognizable claims as discussed in the Court’s Order of Service.
                                  23   Dkt. No. 18.
                                  24            Defendants have filed a first motion for extension of time to file a responsive
                                  25   pleading to Plaintiff’s amended complaint. Dkt. No. 23. Defendants are advised that the
                                  26   Order of Service provided Defendants with ninety-one (91) days from the date the order
                                  27

                                  28   1
                                           Plaintiff was granted permission for electronic case filing. Dkt. No. 16.
                                           Case 5:19-cv-07938-BLF Document 24 Filed 10/27/20 Page 2 of 2




                                   1   was filed to file a motion for summary judgment or other dispositive motion. Dkt. No. 18
                                   2   at 6. The Order of Service was filed on September 1, 2020. Dkt. No. 18. Therefore,
                                   3   Defendants’ responsive pleading is due no later than December 1, 2020. Accordingly,
                                   4   Defendants’ motion for an extension of time until November 24, 2020, is DENIED as
                                   5   unnecessary. Dkt. No. 23.
                                   6            This order terminates Docket No. 23.
                                   7            IT IS SO ORDERED.
                                   8   Dated: _October 27, 2020______                      ________________________
                                                                                           BETH LABSON FREEMAN
                                   9
                                                                                           United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order Denying Motion as Unnecessary
                                       PRO-SE\BLF\CR.19\07938Lucus_deny.mot
                                  26

                                  27

                                  28                                                   2
